Title: To Thomas Jefferson from Albert Gallatin, 30 March 1807
From: Gallatin, Albert
To: Jefferson, Thomas


                        
                            
                                30 Mch 1807
                            
                        
                        Sketch
                        A circular to the several Registers concerning intruders submitted to the consideration of the President
                            whose sanction is necessary for any instructions on the subject 
                  by his obedt. Servt.
                        
                            Albert Gallatin
                            
                        
                        
                            What to prepare for Louisiana I do not know. It seems to me that present intruders cannot, though future
                                may be removed.
                        
                    